Exhibit 10.1

 

LOGO [g131141g33t54.jpg]      

401 Broadhollow Road        

Melville, NY 11747        

631-715-4100        

December 20,2010

Nicky McGrane

359 W. 11th Street

Apt. 3A

New York, NY 10014

Dear Mr. McGrane:

I am pleased to confirm the terms of your employment as interim Chief Executive
Officer/President of Sbarro’s. In this capacity, you will report directly to the
Board of Directors or as otherwise directed. Your experience and capabilities
will continue to provide needed expertise to Sbarro and, in turn, we believe
Sbarro can continue to provide you with opportunities for personal and
professional growth. This letter will summarize the terms of our offer:

 

•  

You will be paid a base salary at the rate of $500,000.00 per year, paid in
accordance with company payroll practices.

 

•  

You will be eligible to participate in Sbarro’s Senior Executive Management
employees benefit package, which includes medical, dental, life, car allowance
and disability plans, subject to the provisions of these plans.

 

•  

You will be eligible to receive a bonus in accordance with the “Corporate Bonus
Plan in effect from time to time for Sbarro Senior Executive Management team.

 

•  

You will be eligible to participate in the 401(k) plan.

 

•  

You will be eligible for four (4) weeks vacation and paid time off as per
company policy.

Although all employees who join Sbarro are employees-at-will, we look forward to
a mutually beneficial and rewarding relationship.



--------------------------------------------------------------------------------

LOGO [g131141g33t54.jpg]

Page Two

We are very pleased you are continuing with our team. Please acknowledge your
understanding and acceptance of these terms by email acknowledgement and
providing original documentation by mail.

Please contact me if there is anything further I can do to assist you.

SINCERELY,

SBARRO, INC.

/s/ Stuart M. Steinberg

Stuart M. Steinberg Secretary

 

 

 

Acknowledged & Agreed:

 

/s/ Nicky McGrane

   

12/21/10

Nicky McGrane     Date